Citation Nr: 0623773	
Decision Date: 08/08/06    Archive Date: 08/18/06	

DOCKET NO.  04-44 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Petersburg, Florida, that denied entitlement to service 
connection for PTSD.  

Service connection for a chronic psychiatric disorder other 
than PTSD has not been developed or adjudicated for the 
Board's review at this time.  Should the veteran wish to 
pursue this matter, she is to contact the RO.


FINDINGS OF FACT

1.  The record contains a current PTSD diagnosis, but a 
verified stressor that would support a diagnosis of PTSD is 
not demonstrated by competent evidence of record.  

2.  The persuasive evidence of record is against a finding 
that the veteran has PTSD that is etiologically related to 
her active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated as a result of active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, including 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

A review of the claims folder reveals that, in letters dated 
in July 2001 and again in December 2004, the appellant was 
informed that VA was working on her appeal for service 
connection for PTSD, but additional information and evidence 
was needed from her.  In the 2004 communication, she was 
informed what types of evidence would help VA.  She was 
specifically told that if she had "any evidence in your 
possession that pertains to your claim, please send it to 
us."  She was told what both she and VA were responsible for 
obtaining with regard to information and evidence.  She was 
further informed what the evidence had to show to support her 
claim.  Reference was made to her request for a travel board 
hearing.  However, in a February 2005 communication, she 
stated that she no longer wanted a hearing and she wanted her 
case prepared for the Board's review.  

With regard to the duty to assist, the Board finds that the 
veteran's service medical records, and VA treatment records 
have been obtained and associated with the claims file.  
Also, contact has been made with the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the United States Armed Services Center for Unit 
Records Research).  Therefore, VA has complied with the 
VCAA's notification and assistance requirements.  The Board 
believes no prejudice would result from adjudication of the 
matter at this time.  Rather, remanding the case again to the 
RO for further VCAA development would result only in 
additional delay, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection will be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or under certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressor to service.  

If the veteran did not engage in combat with the enemy or the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of a claimed stressor, and her testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding known combat stressors.  
Doran v. Brown, 6v283 (1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"it is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.  

Analysis

The Board thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
specifically discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  

A review of the evidence of record shows that the veteran did 
not engage in combat with the enemy.  She has not contended 
otherwise.  What she has contended is that on one occasion 
she was in a gas chamber and her protective mask did not 
work.  She recalls that she inhaled a lot of poisonous 
chemicals and thought she was going to die.  A review of the 
service medical records reveals that on one occasion she was 
seen in the chest clinic of a service department facility 
referring to exposure to a gas chamber one month earlier.  
She was complaining of frequent episodes of difficulty 
getting air in her chest.  It was noted that she had had this 
problem for several years but she complained it had become 
much worse since entry into service and was accentuated by 
anxiety.  Clinical examination was essentially unremarkable.  
She was given an impression of hyperventilation syndrome.  
She was discharged to duty.  

The service records also contain a March 1969 service 
department outpatient clinic visit report at which time she 
complained of "old problem of difficulty breathing."  
Clinical examination was unremarkable.  It was noted she had 
been on Librium.  On another occasion in July 1969, she was 
again seen for a complaint of difficulty breathing.  Notation 
was made of a family history of pulmonary disease.  She also 
reported a history of having recently been in a gas chamber.  

In her report of medical history made at the time of 
separation examination in August 1969, notation was made of 
her having had episodes of anxiety, with "no serious prob."  
She also indicated she either had had or was having 
depression with excessive worry and nervous trouble of some 
sort.  However, clinical evaluation revealed normal 
psychiatric status.  

The evidence of record is without reference to complaints or 
findings indicative of the presence of a psychiatric disorder 
for years following service discharge.  Post service 
diagnoses have included PTSD and depression.  At the time of 
those visits, the veteran referred to what she called 
survivor guilt.  She stated that, although she never went to 
Vietnam, her principal duty assignment during the Vietnam Era 
was processing paperwork for and briefing young men on the 
way to Vietnam.  She indicated that she got to know some of 
the service members and watched television and listened to 
the radio to keep up with what was happening with the 
soldiers in Vietnam.  She indicated that she believed she was 
sending the individuals "to war."  She indicated that she 
started having a lot of unexplainable medical problems and 
mixed feelings about her job.  

In this regard, the Board observes that the DSM-IV criteria 
require that a stressor involve "actual or threatened" death 
or serious injury, or "threat" to physical integrity.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) at 424, 428 (4th edition, 
1994).  "Perceived threat" as such, is not specifically 
mentioned, and, in any event, there is no indication in the 
medical evidence in what way the veteran felt threatened by 
processing paperwork for soldiers to be sent overseas.  
Although this is essentially a medical issue, it is not 
necessary to make further attempts to determine whether the 
veteran has PTSD due to an inservice stressor, because an 
essential element of diagnosing PTSD, that being the 
existence of a stressor, has not been demonstrated.  See 
Sizemore v. Principi, 18 Vet. App. 264, 275 (2004) (whether 
an inservice stressor has been verified is a matter of 
determination by the Board and is not a medical matter.)  

As noted above, the veteran did not serve in combat, and, for 
noncombat stressors, her assertions alone are not sufficient 
to establish the recurrence.  Rather, her alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(d); 
Moran v. Principi, 17 Vet. App. 149 (2003); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The veteran has not submitted 
corroborating information that she was stressed at the time 
that she was processing paperwork for soldiers to go to 
Vietnam.  There is therefore no corroboration of her claimed 
stressor.  With regard to the incident involving the gas 
chamber exercise, the service medical records reveal that, 
while notation was made of possible anxiety related to the 
gas chamber exercise, at the time of separation examination, 
it was noted there had been no serious problems and a 
psychiatric disorder was not diagnosed.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit of the doubt does 
not apply and the claim must be denied.  38 C.F.R. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


